Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.



Claim 1-10, 14-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Todescato et al. (US20190188433, Todescato) in view of Bailey et al. (US20140198035, Bailey) in view of Lo et al. (US20170097683, Lo).

As to claim 1:
Todescato shows an augmented-reality (AR) system, comprising:
a head-mounted computing-device that includes a camera  (¶ [0041]) (e.g., wearable image sensor 104) that is configurable in an ON-mode to capture images or an OFF-mode to not capture images so that no images are captured by the head-mounted computing device in the off-mode (¶ [0009]; [0097]; [0098]) (e.g., transmitting an activation signal to the second image sensor to capture images of the portion of the environment; a wake signal is generated for the second imager 510; after wake signal is generated and transmitted to the second imager 510, the second imager 510 capturers one or more images of the second field of view 518), the head-mounted computing-device further including a first processor configured by software instructions to:
receive a trigger signal from an 
and configure the camera from the OFF-mode to the ON-mode based on the trigger signal (¶ [0009]) (e.g., Triggering an at least attempt by the at least one processor to decode may include triggering a transition from a relatively lower power consumption state to a relatively higher power consumption state);
configure the head-mounted computing device to capture images in the on-mode (¶ [0009]; [0097]; [0098]) (e.g., transmitting an activation signal to the second image sensor to capture images of the portion of the environment; a wake signal is generated for the second imager 510; after wake signal is generated and transmitted to the second imager 510, the second imager 510 capturers one or more images of the second field of view 518).
Todescato fails to specifically show: the computing-device being an upper-limb-mounted computing-device; and determine an accuracy of the trigger signal based on the images captured by the camera.
In the same field of invention, Bailey teaches: wearable muscle interface that interact with content displayed on an electronic display. Bailey further teaches: a computing-device being an upper-limb-mounted computing-device; and transmitting a trigger signal to a head-mounted computing-device (¶ [0075]; fig. 6).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Todescato and Bailey before the effective filing date of the invention, to have combined the teachings of Bailey with the system as taught by Todescato. 
One would have been motivated to make such combination because a way to afford portability and convenience to device users, without encumbering the user’s hand with the device itself  would have been obtained and desired, as expressly taught by Bailey (¶ [0005]).
In the same field of invention, Lo teaches: determining non-contact gesture. Lo further teaches: determine an accuracy of a trigger signal (e.g., a gesture) based on the images captured by the camera. (¶ abstract) (e.g., . The device has an image sensor to detect an image sensing data, an inertial measurement sensor to detect an inertial sensing data, and a processor to determine if an object data is detected and to determine if an inertial event is occurred. The image sensing data in the same and/or adjacent image frame with the inertial events are excluded so that the image sensing data used to determine the gesture are those not influenced by the inertial events. Therefore, the accuracy of determining the gesture is enhanced).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Todescato, Bailey, and Lo before the effective filing date of the invention, to have combined the teachings of Lo with the system as taught by Todescato, Bailey. 
One would have been motivated to make such combination because a way to more correctly identify desired commands from movements of an electronic device would have been obtained and desired, as expressly taught by Lo (¶ [0007]).


As to claim 2, Todescato further shows:
The augmented-reality (AR) system according to claim 1, wherein:
when configured in the ON-mode, the camera consumes a first amount of power;
when configured in the OFF-mode, the camera consumes a second amount of power;
and the first amount of power is larger than the second amount of power (¶ [00009]) (e.g., Triggering an at least attempt by the at least one processor to decode may include triggering a transition from a relatively lower power consumption state to a relatively higher power consumption state).
 
As to claim 3, Todescato further shows:
The augmented-reality (AR) system according to claim 1, wherein the head-mounted computing-device is AR glasses worn on a head of a user (fig. 1, el 112).
 
As to claim 4, Todescato further shows:
The augmented-reality (AR) system according to claim 1, wherein the head-mounted computing-device is an AR earbud worn on a head of a user (fig. 1, el. 104).

As to claim 5:
Todescato shows a system substantially as claimed, as specified above. 
Todescato further shows: The augmented-reality (AR) system according to claim 1, 
further comprising the upper-limb-mounted computing-device (¶ [0044]) (e.g., an article designed to fit over the hand of the user), 


receive gesture data 
detect the AR-initiation gesture based on the gesture data;


Todescato fails to specifically show: 
wherein the upper-limb-mounted computing-device includes a second processor that is in communication with the first processor of the head-mounted computing-device, 
the second processor configured by software instructions to:
receive gesture data from a gesture sensor of the upper-limb-mounted computing-device;
detect the AR-initiation gesture based on the gesture data;
and transmit the trigger signal to the head-mounted computing-device.
In the same field of invention, Bailey teaches: wearable muscle interface that interact with content displayed on an electronic display. Bailey further teaches: an upper-limb-mounted computing-device includes a second processor that is in communication with the first processor of the head-mounted computing-device, 
the second processor configured by software instructions to:
receive gesture data from a gesture sensor of the upper-limb-mounted computing-device;
detect an AR-initiation gesture based on the gesture data;
and transmit the trigger signal to the head-mounted computing-device (¶ [0075]; fig. 6).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Todescato and Bailey before the effective filing date of the invention, to have combined the teachings of Bailey with the system as taught by Todescato. 
One would have been motivated to make such combination because a way to afford portability and convenience to device users, without encumbering the user’s hand with the device itself  would have been obtained and desired, as expressly taught by Bailey (¶ [0005]).

As to claim 6, Bailey further teaches:
The augmented-reality (AR) system according to claim 5, wherein the upper-limb-mounted computing-device is a smart watch worn on a wrist of a user (¶ [0006]).
One would have been motivated to make such combination because a way to afford portability and convenience to device users, without encumbering the user’s hand with the device itself  would have been obtained and desired, as expressly taught by Bailey (¶ [0005]).

 
As to claim 7, Bailey further teaches:
The augmented-reality (AR) system according to claim 5, wherein the upper-limb-mounted computing-device is a smart ring worn on a finger of a user (¶ [0006]).
One would have been motivated to make such combination because a way to afford portability and convenience to device users, without encumbering the user’s hand with the device itself  would have been obtained and desired, as expressly taught by Bailey (¶ [0005]).

 
As to claim 8, Bailey further teaches:
The augmented-reality (AR) system according to claim 5, wherein the upper-limb-mounted computing-device is a smart armband worn on an arm of a user (¶ [0006]).
One would have been motivated to make such combination because a way to afford portability and convenience to device users, without encumbering the user’s hand with the device itself  would have been obtained and desired, as expressly taught by Bailey (¶ [0005]).

 
As to claim 9, Bailey further teaches:
The augmented-reality (AR) system according to claim 5, wherein the upper-limb-mounted computing-device is a smartphone held in a hand of a user (¶ [0006]).
One would have been motivated to make such combination because a way to afford portability and convenience to device users, without encumbering the user’s hand with the device itself  would have been obtained and desired, as expressly taught by Bailey (¶ [0005]).

 
As to claim 10, Bailey further teaches:
The augmented-reality (AR) system according to claim 5, wherein the gesture sensor is an inertial measurement unit (IMU) (¶ [0079])(e.g., accelerometer).
One would have been motivated to make such combination because a way to afford portability and convenience to device users, without encumbering the user’s hand with the device itself  would have been obtained and desired, as expressly taught by Bailey (¶ [0005]).
 
As to claim 14:
Todescato shows a method for controlling operation of a head-mounted augmented-reality (AR) device, the method comprising:
configuring a camera of the head-mounted AR-device in an OFF-mode to not capture images (¶ [0007]) (e.g., the first processor may provide a wake signal that wakes the second processor from a relative lower power state to a relatively higher power state);
receiving a trigger signal from an 
configuring the camera of the head-mounted AR-device in an ON-mode to capture images based on the trigger signal, the head-mounted AR-device consuming less power in the OFF-mode than in the ON-mode (¶ [0007]) (e.g., to trigger an at least attempt at decoding one or more machine-readable symbols represented in the images the first processor may provide a signal that activates the second image sensor to capture images of the portion of the environment).
Todescato fails to specifically show: the computing-device being an upper-limb-mounted computing-device; and determining the accuracy of the trigger based on the images captured by the camera.
In the same field of invention, Bailey teaches: wearable muscle interface that interact with content displayed on an electronic display. Bailey further teaches: a computing-device being an upper-limb-mounted computing-device; and transmitting a trigger signal to a head-mounted computing-device (¶ [0075]; fig. 6).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Todescato and Bailey before the effective filing date of the invention, to have combined the teachings of Bailey with the method as taught by Todescato. 
One would have been motivated to make such combination because a way to afford portability and convenience to device users, without encumbering the user’s hand with the device itself  would have been obtained and desired, as expressly taught by Bailey (¶ [0005]).
In the same field of invention, Lo teaches: determining non-contact gesture. Lo further teaches: determine an accuracy of a trigger signal (e.g., a gesture) based on the images captured by the camera. (¶ abstract) (e.g., . The device has an image sensor to detect an image sensing data, an inertial measurement sensor to detect an inertial sensing data, and a processor to determine if an object data is detected and to determine if an inertial event is occurred. The image sensing data in the same and/or adjacent image frame with the inertial events are excluded so that the image sensing data used to determine the gesture are those not influenced by the inertial events. Therefore, the accuracy of determining the gesture is enhanced).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Todescato, Bailey, and Lo before the effective filing date of the invention, to have combined the teachings of Lo with the method as taught by Todescato, Bailey. 
One would have been motivated to make such combination because a way to more correctly identify desired commands from movements of an electronic device would have been obtained and desired, as expressly taught by Lo (¶ [0007]).

As to claim 15, Bailey further teaches:
The method for controlling operation of a head-mounted augmented-reality (AR) device according to claim 14, wherein the trigger signal is generated based on gesture data from a gesture sensor of the upper-limb-mounted computing-device (¶ [0075]; fig. 6).
One would have been motivated to make such combination because a way to afford portability and convenience to device users, without encumbering the user’s hand with the device itself  would have been obtained and desired, as expressly taught by Bailey (¶ [0005]).

As to claim 16, Todescato further shows:
The method for controlling operation of a head-mounted augmented-reality (AR) device according to claim 14, further comprising:
analyzing the images captured by the camera in the ON-mode to identify AR-gestures; and configuring the camera of the head-mounted AR-device in the OFF-mode after a period during which no AR-gestures are identified (¶ [0067]) (e.g., transitioning back to the relative lower power state until receiving another activation signal).
 

Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Todescato et al. (US20190188433, Todescato) in view of Bailey et al. (US20140198035, Bailey) in view of Lo et al. (US20170097683, Lo), further in view of Binder (US20190154439).

As to claim 11, 12:
Todescato, Bailey, Lo show a system substantially as claimed, as specified above. 
Todescato, Bailey, Lo fail to specifically show: The augmented-reality (AR) system according to claim 5, wherein the gesture sensor is a time-of-flight (ToF) measurement unit, The augmented-reality (AR) system according to claim 5, wherein the gesture sensor is a radar measurement unit.
In the same field of invention, Binder teaches: cooperative usage of multiple distance meters. Binder further teaches: an augmented-reality (AR) system  (¶ [0218], [0350]), wherein a gesture sensor is a time-of-flight (ToF) measurement unit, wherein the gesture sensor is a radar measurement unit (¶ [0822]) (e.g., distance meters A 40a and B 40b may use radar waves, and TOF).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Todescato, Bailey, Lo and Binder before the effective filing date of the invention, to have combined the teachings of Binder with the system as taught by Todescato, Bailey, Lo.
One would have been motivated to make such combination because a way to provide an improved, secure, and cost-effective method of measuring distance, angle, speed, etc., of an object that may be stationary or moving would have been obtained and desired, as expressly taught by Binder (¶ [0483]).

Claims 13, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Todescato et al. (US20190188433, Todescato) in view of Bailey et al. (US20140198035, Bailey) in view of Lo et al. (US20170097683, Lo), further in view of Giurgica-Tiron et al. (US20190228533, Giurgica-Tiron).

As to claims 13, 17:
Todescato, Bailey, Lo show a system, and corresponding method, substantially as claimed, as specified above. 
Todescato, Bailey, Lo fail to specifically show: 
generate information to update a model for detecting the AR-initiation gesture based on the accuracy.
In the same field of invention, Giurgica-Tiron teaches: real-time smoothing of handstate representation model estimates. Giurgica-Tiron further teaches: a first processor being configured by software to: assess an accuracy of the AR-initiation gesture using images captured by the camera (¶ [0006]-[0007]; abstract) (e.g., a plurality of neuromuscular sensors continuously record a plurality of neuromuscular signals from a user; at least one computer processor provide as input  the plurality of neuromuscular signals to a trained statistical model; determining an accuracy of the trained statistical model);
and generate information to update a model for detecting the AR-initiation gesture based on the accuracy (¶ [0042]) (e.g., executing one or more machine learning techniques that process signals output by the sensors 102 to retrain one or more statistical models 104). 
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Todescato, Bailey, Lo and Giurgica-Tiron before the effective filing date of the invention, to have combined the teachings of Giurgica-Tiron with the system, and corresponding method, as taught by Todescato, Bailey, Lo. 
One would have been motivated to make such combination because a way to provide a realistic representation of body movement would have been obtained and desired, as expressly taught by Giurgica-Tiron (¶ [0002]).

As to claim 18:
Todescato shows an augmented-reality (AR) system, comprising: 
an 
a gesture sensor configured to measure gesture data corresponding to movements 
and a processor configured by software instructions to:
receive the gesture data from the gesture sensor;
detect an AR-initiation gesture from the gesture data based on a model;
generate a trigger signal indicating that the AR-initiation gesture has been detected;
and transmit the trigger signal to a head-mounted computing-device to configure the head-mounted computing-device in an ON-mode to capture images (¶ [0006]-[0007]) (e.g., capturing a finger gesture by the first processor, to generate a trigger signal that is sent to a second image sensor to capture images of a portion of the environment);
and a head-mounted computing-device (e.g., fig. 1, el. 112), the head-mounted computing-device further including a second processor configured by software instructions (e.g., fig. 5, el. 508) to: 
receive the trigger signal from the 
Todescato fails to specifically show: the computing-device being an upper-limb-mounted computing-device;
determine an accuracy of the trigger signal based on the images captured by the camera; and 
update the model based on the accuracy of the trigger signal.

In the same field of invention, Bailey teaches: wearable muscle interface that interact with content displayed on an electronic display. Bailey further teaches: a computing-device being an upper-limb-mounted computing-device; and transmitting a trigger signal to a head-mounted computing-device (¶ [0075]; fig. 6).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Todescato and Bailey before the effective filing date of the invention, to have combined the teachings of Bailey with the system as taught by Todescato. 
One would have been motivated to make such combination because a way to afford portability and convenience to device users, without encumbering the user’s hand with the device itself  would have been obtained and desired, as expressly taught by Bailey (¶ [0005]).
In the same field of invention, Lo teaches: determining non-contact gesture. Lo further teaches: determine an accuracy of a trigger signal (e.g., a gesture) based on the images captured by the camera. (¶ abstract) (e.g., . The device has an image sensor to detect an image sensing data, an inertial measurement sensor to detect an inertial sensing data, and a processor to determine if an object data is detected and to determine if an inertial event is occurred. The image sensing data in the same and/or adjacent image frame with the inertial events are excluded so that the image sensing data used to determine the gesture are those not influenced by the inertial events. Therefore, the accuracy of determining the gesture is enhanced).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Todescato, Bailey, and Lo before the effective filing date of the invention, to have combined the teachings of Lo with the system as taught by Todescato, Bailey. 
One would have been motivated to make such combination because a way to more correctly identify desired commands from movements of an electronic device would have been obtained and desired, as expressly taught by Lo (¶ [0007]).
In the same field of invention, Giurgica-Tiron teaches: real-time smoothing of handstate representation model estimates. Giurgica-Tiron further teaches: a first processor being configured by software to: assess an accuracy of the AR-initiation gesture using images captured by the camera (¶ [0006]-[0007]; abstract) (e.g., a plurality of neuromuscular sensors continuously record a plurality of neuromuscular signals from a user; at least one computer processor provide as input  the plurality of neuromuscular signals to a trained statistical model; determining an accuracy of the trained statistical model);
and generate information to update a model for detecting the AR-initiation gesture based on the accuracy (¶ [0042]) (e.g., executing one or more machine learning techniques that process signals output by the sensors 102 to retrain one or more statistical models 104). 
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Todescato, Bailey, Lo and Giurgica-Tiron before the effective filing date of the invention, to have combined the teachings of Giurgica-Tiron with the system, and corresponding method, as taught by Todescato, Bailey, Lo. 
One would have been motivated to make such combination because a way to provide a realistic representation of body movement would have been obtained and desired, as expressly taught by Giurgica-Tiron (¶ [0002]).

As to claim 19, Bailey further teaches:
The augmented-reality (AR) system according to claim 18, wherein the upper-limb-mounted computing-device is a smart watch, a smart ring, or a smart armband  (¶ [0006]).
One would have been motivated to make such combination because a way to afford portability and convenience to device users, without encumbering the user’s hand with the device itself  would have been obtained and desired, as expressly taught by Bailey (¶ [0005]).

As to claim 20, Bailey further teaches:
The augmented-reality (AR) system according to claim 18, wherein the gesture sensor is an inertial measurement unit (IMU), a time-of-flight (ToF) measurement unit, or a radar measurement unit  (¶ [0079])(e.g., accelerometer or IMU).
One would have been motivated to make such combination because a way to afford portability and convenience to device users, without encumbering the user’s hand with the device itself  would have been obtained and desired, as expressly taught by Bailey (¶ [0005]).




It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stafford et al. 		[U.S. 9649558]
Kaneko et al.		[U.S. 10884498]
Chung			[U.S. 11227043]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 5712703264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        5/31/2022